
	

114 HR 3278 IH: Veterans Dignified Burial Act
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3278
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Mr. Royce (for himself, Mr. Cook, Ms. Hahn, Mr. Rangel, and Mr. Peters) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to ensure that the Secretary of Veterans Affairs is informed
			 of the interment of unclaimed deceased veterans, and for other purposes.
	
 1.Short titleThis Act may be cited as the Veterans Dignified Burial Act. 2.Information concerning interments of unclaimed deceased veterans (a)In generalChapter 24 of title 38, United States Code, is amended by adding at the end the following new section:
				
					2415.Information concerning interments of unclaimed deceased veterans
 (a)Scheduled intermentAt the same time that the Secretary confirms to a covered entity the eligibility of an unclaimed deceased veteran to burial benefits, the Secretary shall request from the covered entity the scheduled date of the interment of the unclaimed deceased veteran. If the covered entity does not provide to the Secretary such a scheduled date, the Secretary shall repeat such request during each period not exceeding 30 days, as determined appropriate by the Secretary, beginning on the date on which the Secretary makes such initial request and ending on the date on which the Secretary confirms either such scheduled date or the date on which the veteran was interred.
 (b)Annual reportNot later than March 1 of each year, the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report on unclaimed deceased veterans who were interred after the 30-day period following the date on which the Secretary made an initial request regarding such veteran under subsection (a). Such report shall include—
 (1)during the year prior to the year in which the report is submitted, the number of unclaimed deceased veterans in each State covered by a request made under subsection (a); and
 (2)of the number of veterans described in paragraph (1)— (A)the number of veterans who were not interred during such 30-day period; and
 (B)the number of veterans for whom a scheduled interment date was provided by the covered entity to the Secretary but the interment did not occur as so scheduled.
 (c)DefinitionsIn this section: (1)The term burial benefits means benefits provided by the Secretary under chapter 23 of this title with respect to funeral expenses, the furnishing of a casket or urn, or transportation.
 (2)The term covered entity means a local coroner, medical examiner, public administrator, funeral director, county veterans service officer, veterans service organization, or other entity who take responsibility for burial arrangements of an unclaimed deceased veteran.
 (3)The term unclaimed deceased veteran means a deceased veteran with respect to whom the Secretary determines that there is no next of kin or other person claiming the body of the deceased veteran..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2414 the following new item:
				
					
						2415. Information concerning interments of unclaimed deceased veterans..
			
